—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 1, 1993 (People v Walsh, 191 AD2d 473), affirming a judgment of the Supreme Court, Queens County, rendered October 24, 1989, for poor person relief, and for the assignment of counsel.
Ordered that the branch of the application which is for the assignment of counsel is denied; and it is further,
Ordered that the branch of the application which is for poor person relief is denied as unnecessary; and it is further,
Ordered that the branch of the application which is for a writ of error coram nobis is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). O’Brien, J.P., Ritter, Santucci and Florio, JJ., concur.